     Case 1:19-cv-00305-HSO-JCG Document 41 Filed 05/14/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


ISABEL CABALLERO                            §                        PLAINTIFF
                                            §
                                            §
v.                                          §     Civil No. 1:19cv305-HSO-JCG
                                            §
                                            §
BP AMERICA PRODUCTION                       §
COMPANY and BP EXPLORATION                  §
& PRODUCTION, INC.                          §                      DEFENDANTS


           FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE

      In accord with the Order entered May 14, 2020, all claims asserted by Plaintiff

Isabel Caballero against Defendants BP America Production Company and BP

Exploration & Production, Inc. will be dismissed with prejudice.

      IT IS, THEREFORE, ORDERED AND ADJUDGED, that this civil action

is DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 14th day of May, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE
